         Case 2:19-cv-01394-GMN-VCF Document 13 Filed 09/06/19 Page 1 of 3



1    BENJAMIN P. CLOWARD, ESQ.
     Nevada Bar No. 11087
2
     SAMANTHA A. MARTIN, ESQ.
3    Nevada Bar No. 12998
     RICHARD HARRIS LAW FIRM
4    801 s. 4th Street
     Las Vegas, NV 89101
5
     Telephone: (702) 444-4293
6    Facsimile: (702) 444-4455
     SMartin@Richardharrislaw.com
7
8
                                 UNITED STATES DISTRICT COURT
9
                                        DISTRICT OF NEVADA
10
11
     ROBERT ANSARA, as Special Administrator of       CASE NO.: 2:19-cv-01394-GMN-VCF
12   the estate of D.B., born December 18, 2015 and
     died August 15, 2017 and GABRIELLE
13   BRANON-CHESLEY, individually, as the
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
           Case 2:19-cv-01394-GMN-VCF Document 13 Filed 09/06/19 Page 2 of 3



1    Natural Mother of D.B., David Banks,
     individually and as the Natural Father of D.B.,
2
3                          Plaintiffs,
     vs.
4
     GLORIA MALDONADO, individually; AUDRA
5
     GUITERREZ/GUERRO,                   individually;
6    RICHARD WHITLEY, Director of the Nevada
     Department of Health and Human Services,
7    individually;        ROSS       ARMSTRONG,
8    Administrator of Nevada Division of
     Child and Family Services, individually;
9    YOLANDA KING, Clark County Manager,
     individually; TIM BURCH, Director of Clark
10   County Department of
11   Family Services, individually; DIAMOND
     FORD, individually;       CRAIG DICKENS;
12   individually;
     DOE individuals I-XX; ROE CLARK COUNTY
13   DEPARTMENT OF FAMILY SERVICES
14   EMPLOYEES I - XX, individually and in their
     official    capacities;   CLARK       COUNTY
15   DEPARTMENT OF FAMILY SERVICES;
     COUNTY OF CLARK, a political subdivision of
16
     the State of Nevada; TROPICANA DE, LLC,
17   d/b/a SIEGAL SUITES OF TROPICANA, a
     Foreign Limited Liability Corporation; AND
18   DOE SECURITY COMPANY and ZOE
     CORPORATIONS XXI-XXX,
19
20                         Defendants.

21
22
                   STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED
23                                    COMPLAINT
24
25           Pursuant to Federal Rule of Civil Procedures, the parties, by and through their undersigned

26   counsel of record, hereby stipulate to extend the time for Defendants CLARK COUNTY
27
     DEPARTMENT OF FAMILY SERVICES and COUNTY OF CLARK, a political subdivision of the
28
     State of Nevada (“Defendants”) to respond to Plaintiffs’ First Amended Complaint (ECF No. 5).
         Case 2:19-cv-01394-GMN-VCF Document 13 Filed 09/06/19 Page 3 of 3



1    Defendants’ response to Plaintiffs’ First Amended Complaint (ECF No. 5) is currently due on 9/9/19.
2
     The parties agree that Defendants shall have until 10/9/19 to respond to the First Amended Complaint
3
     (ECF No. 5). The parties further agree that in the event Plaintiffs file a second amended complaint in
4
     compliance with all of the Federal Rules of Civil Procedure and Local Rules, Defendants shall have 14
5
6    days after service of the second amended complaint to respond thereto.
7    DATED this _ __ day of September, 2019.          DATED this ___ day of September, 2019.
8
      /s/ Samantha A. Martin                         /s/ Felicia Galati
9     ________________________________               ________________________________
      Samantha A. Martin, Esq.                       Felicia Galati, Esq.
10    Nevada Bar No. 12998                           Nevada Bar No. 7341
11    RICHARD HARRIS LAW FIRM                        Olson, Cannon, Gormley, Angulo & Stoberski
      801 South Fourth Street                        9950 W. Cheyenne Ave.
12    Las Vegas, Nevada 89101                        Las Vegas, Nevada 89129
      Attorneys for Plaintiff                        Attorneys for Clark County Department of
13                                                   Family Services
14
            IT IS SO ORDERED, that Defendants CLARK COUNTY DEPARTMENT OF FAMILY
15
     SERVICES and COUNTY OF CLARK, a political subdivision of the State of Nevada have until
16
17   10/9/19 to respond to the First Amended Complaint (ECF No. 5). IT IS FURHER ORDERED THAT

18   in the event Plaintiffs file a second amended complaint in compliance with all of the Federal Rules of
19
     Civil Procedure and Local Rules, Defendants shall have 14 days after service of the second amended
20
     complaint to respond thereto.
21
22
23          DATED: _______________
24
25                                    ______________________________________
                                      GLORIA M. NAVARRO
26                                    UNITED STATES DISTRICT JUDGE
27
28
